Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8 (Nos. 333-116891, 333-174898 and 333-194506) and Form S-3/A (No. 333-185309) of Multi-Fineline Electronix, Inc. of our report dated February11, 2016 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /S/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Irvine, California February11, 2016
